NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1737
                                       ___________

                                  ANTHONY PARKER,
                                            Appellant
                                        v.

                            LEHIGH COUNTY DOMESTIC
                                RELATIONS COURT
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 5-17-cv-00564)
                     District Judge: Honorable Mitchell S. Goldberg
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   August 16, 2017

              Before: SHWARTZ, COWEN and FUENTES, Circuit Judges

                             (Opinion filed: August 17, 2017)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM

       In February 2017, Anthony Parker filed a civil rights complaint in the District

Court against the Domestic Relations section of the Family Division of the Lehigh

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
County Court of Common Pleas (“Family Court”). Parker claimed that the Family Court

had violated his constitutional rights by dismissing his petition to modify his support

order and seizing money from his bank account. Parker asked the District Court to order

the Family Court to reopen the support proceedings so that he could lodge various

objections. The District Court dismissed the complaint pursuant to 28 U.S.C.

§ 1915(e) because, among other reasons, Parker’s claims were barred by the Rooker-

Feldman doctrine. Parker appealed.1

       We will affirm the District Court’s judgment. The District Court lacked

jurisdiction under the Rooker-Feldman doctrine to review, either directly or indirectly,

the Family Court case. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

280, 284 (2005) (explaining that the Rooker-Feldman doctrine bars suits “brought by

state-court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review and

rejection of those judgments”).




1
  We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review over
the District Court’s sua sponte dismissal under 28 U.S.C. 1915(e). See Allah v.
Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).
                                             2